[Cite as Little v. Dayton Pub. Schools, 2015-Ohio-197.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

MARY LITTLE                        :
                                   :
    Plaintiff-Appellant            :  C.A. CASE NOS. 25970/25971/
                                   :                   25973/25974
v.                                 :
                                   :  T.C. NOS. 08CV9890/10CV4375/
DAYTON PUBLIC SCHOOLS, et al.      :            13CV597/10CV9651
                                   :
    Defendants-Appellees           :  (Civil Appeal from
                                   :  Common Pleas Court)
                                   :
                                   :
                                   :
                              ...........

                                               OPINION

               Rendered on the ___23rd___ day of ____January______, 2015.

                                               ...........

CHELSEA J. FULTON, Atty. Reg. No. 0086853, 89 East Nationwide Blvd., Suite 300,
Columbus, Ohio 43215

and

ARTHUR C. GRAVES, Atty. Reg. No. 0031027, 2929 Kenny Road, Suite 295, Columbus,
Ohio 43221
      Attorneys for Plaintiff-Appellant, Mary Little

DAVID C. KORTE, Atty. Reg. No. 0019382 and MICHELLE D. BACH, Atty. Reg. No.
0065313 and JOSHUA R. LOUNSBURY, Atty. Reg. No. 0078175, 33 W. First Street,
Suite 600, Dayton, Ohio 45402
       Attorneys for Defendant-Appellee, Dayton Public Schools

CHERYL J. NESTER, Atty. Reg. No. 0013264, Assistant Attorney General, Workers’
Compensation Section, 150 East Gay Street, 22nd Floor, Columbus, Ohio 43215
     Attorney for Defendant-Appellee, Administrator, Bureau of Workers’
     Compensation
                                                                                           -2-
                                        .............

DONOVAN, J.

       {¶ 1} This matter is before the Court on the Notice of Appeal of Mary L. Little, filed

October 28, 2013. Little appeals from the trial court’s October 17, 2013 Judgment Entry,

issued following a trial on Little’s Complaint against the Ohio Bureau of Workers’

Compensation and Dayton Public Schools (“DPS”) on the issue of Little’s right to

participate in the Workers’ Compensation fund (“the fund”) for six specific conditions. At

the close of Little’s case in chief, the court directed a verdict as to Little’s claimed

entitlement to participate in the fund for “substantial aggravation” of the condition of “pain

disorder associated with psychological factors and a general medical condition.” The

court found that Little’s expert witness, “Dr. Reynolds, had not presented any objective

diagnostic findings, objective clinical findings, or objective test results that documented

any substantial aggravation of such condition.” The jury was charged with consideration

of the remaining five conditions and determined that Little is not entitled to participate in

the fund for “left lateral epicondylitis,” “left elbow ulnar neuropathy,” “left biceps

tendonopathy at the left elbow,” “fracture first metacarpal left hand,” and “mood disorder

not otherwise specified.” We hereby affirm the judgment of the trial court.

       {¶ 2} Little was injured on October 18, 2007, in the course of her employment at

DPS. She filed a Worker’s Compensation claim, which was assigned Claim No.

07-386813, and which was originally allowed for “left elbow/forearm sprain, left hand

sprain, and left hand contusion.” Subsequently, Case Nos. 2008 CV 09890; 2010 CV

04375; 2010 CV 09651; and 2013 CV 00597 arose from Little’s October 18, 2007 injury,

and they were consolidated for trial.
                                                                                            -3-
       {¶ 3} Prior to trial, DPS filed objections to Little’s trial materials, and Little filed

“Plaintiff’s Log of Objections to Defendant’s Trial Materials.” On September 20, 2013, a

“Stipulation Regarding Exhibits” was filed that provides in relevant part that the parties

stipulate to the authenticity and admissibility of Exhibit J, with the exception of pages 512

and 516 thereof. Exhibit J contains Little’s medical records from Miami Valley Hospital,

and the stipulation provides that the “parties request that the Court issue a ruling

regarding [the] admissibility” of pages 512 and 516 of Exhibit J.

       {¶ 4} At trial, Little testified that she is left-handed, and that at the time of her

injury, she worked in the custodial department at Stivers High School. She testified as

follows:

              Well, we were moving back over to Stivers because the building was

       completed, from Homewood. So my supervisor instructed my staff and

       myself to go around to both buildings and get all of our supplies and put

       them in the cafeteria. So, took them maybe about two, three days to get all

       of our equipment, supplies, to the cafeteria to transfer them back to the new

       Stivers Building. And after we did that, which was close to maybe 5 to 800

       gallon buckets of solution that we had stored at the building which had

       never been opened. And that particular morning of October the 18th my

       supervisor came in and instructed my staff that helped me [to] get all the

       buckets and all our supplies together to go back over to the new Stivers to

       help out in the new building. * * *

              So, they all left and he and another gentleman, Mr. True stayed.

       They brought in, they were driving trucks, company trucks. So he had
                                                                                            -4-
      asked me to come into the cafeteria to help them take the buckets and

      move them to their trucks to take them back to Stivers.

             So, the guys, you know, they’re real strong, men are stronger than

      women, so they were carrying two buckets at a time with one hand. So, I

      decided, you know, by working in the system so long, you learn how to do

      things a little easier. So I took a chair on wheels, and I stacked two buckets

      of solution on top of the chair. The * * * buckets were higher than the chair.

      So what I did, to guide the buckets, I put my hand, my left hand on the side

      of the bucket and my right hand I got it, had my hand on top of the bucket to

      kind of push the bucket, and my body, my stomach area to push the chair so

      everything could be moved smoothly. And, after a while, Mr. Pierson came

      up and he grabbed the handle of that bucket and he took it and tried to pull

      it, took it - - took it and raised it up first, and began to pull it toward him and

      I’m like, Oh, my hand is caught, you know, my hand was against, you know,

      caught into the handle, and I told him that it was caught. And as he began

      to - - instead of him letting go, he began to tug, trying to take the bucket

      away from me. And I’m like, my hand is stuck, let go. And, so instead of

      him letting go, he just took the - - took the top of the handle and began to go

      back and forth over, back and forth over my hand while it was caught.

      {¶ 5} Little testified that the buckets she moved were full.            She stated that

Pierson, who was her supervisor, “just put the bucket back down * * * in the chair, and

walked out and just left. Went to his truck and drove away.” Little stated that Joshua

True “came in,” and that after Pierson left, True “got on the radio and called Mr. Pierson
                                                                                         -5-
back. He said, Mark, come back here. * * * Get back here and talk to this lady. This lady

is hurt.” Little stated that when Pierson returned, he “told me he didn’t care where, what

I did, and where I went.” Little stated that she obtained paperwork in the school office

from the secretary and that “the paperwork stated that * * * if I needed medical attention,

to go to Consentra. And, so, I decided to go to my doctor first.” Little stated that a nurse

at her doctor’s office told her she had to go to Consentra, and that she did so.

       {¶ 6} On cross-examination, Little stated that the five gallon buckets she moved

weighed 80 to 100 pounds each. Little stated that when her hand was caught in the

bucket, she screamed, and that True heard her screaming. She stated that Pierson did

not offer to take her to the hospital when he returned, and that she “was on my own.”

She stated that Pierson was “[v]ery rude” to her. Little stated that her “whole hand” was

immediately swollen at the time of her injury, that she had her hand wrapped while at

Consentra, and that she then returned to the school to complete an accident report. Little

testified that she asked Monica Wilson, a clerical worker at the school, to complete the

report because she was unable to write. Little testified that she saw Pierson when she

returned, and that he “told me that he came to pick up my accident report. He did not

have - - he only had five minutes to spend with me. He didn’t have any time for my

foolishness. I need to get over it because there’s nothing wrong with me.”

       {¶ 7} Little   further   testified,   on   cross-examination,   regarding   a   prior

hospitalization at Miami Valley Hospital in 2003 for stomach problems, as follows:

              Q. Are you aware that the records for that hospital stay indicate a a

       (sic) nurse saw you inducing vomiting?

              A. What do you mean by that?
                                                                                      -6-
             Q.    Meaning that while you were in the hospital for stomach

       problems, a nurse saw you make yourself throw up? Isn’t that true?

             A. I probably was sick. I was sick. In fact, I was at work that day.

       When it happened. And I was throwing up at work. And that’s why they

       called the paramedics. I threw up all over the building.

             Q. Ma’am, my question is, isn’t it true that while you were in the

       hospital a nurse saw you make yourself throw up. Isn’t that true?

             A. I do not remember that. No. I do not remember that incident.

             Q. I would like to show you Document No. 465 which is a page from

       the Miami Valley Hospital records.

             MR. GRAVES: Objection.

             THE COURT: Are you objecting?

             MR. GRAVES: Yes, sir.

             THE COURT: Is this an exhibit that is admitted into evidence?

             MR. GRAVES: Yes.

             THE COURT: All right. Then it may be used since it’s admitted

       into evidence.

       {¶ 8} The following exchange occurred regarding Little’s more recent trips to the

hospital:

             Q. Do you recall going to Good Samaritan Hospital last summer on

       June 9th of 2012?

             A. Yes.

             Q. Would it be fair to say that sometimes you go to Good Samaritan
                                                                                 -7-
Hospital and sometimes you go to Miami Valley?

      A. Yes.

      Q. * * * Because we have records from both facilities; would that be

fair to say. You’ve been to both hospitals?

      A. That particular day I went to both hospitals.

      Q. * * * Let’s talk about that. When you went to Good Samaritan

Hospital on June 9th of 2012, was it primarily for chest pain?

      A. Yes.

      Q. And had you been to the emergency room previously with similar

complaints?

      A. You mean at Good Sam or Miami Valley?

      Q. At Good Sam. Isn’t it true that you had been there previously

with similar complaints?

      A. Yes.

      Q. * * * Isn’t it true that when you were at Good Sam they ran tests for

a heart problem but they did not find anything?

      A. I believe they gave me an EKG, yes.

      Q. * * * But they didn’t find anything wrong, correct?

      A. Yes.

      Q. * * * and isn’t it true that you told the emergency room doctor at

Good Samaritan Hospital that you thought you needed to be admitted to the

hospital?

      A. Yes.
                                                                                 -8-
       Q. But he discharged you; didn’t he?

       A. Yes.

       Q. * * * Now isn’t it true that shortly after that, you went to Miami

Valley Hospital for the same exact complaints, correct?

       A. Yes. I could not breathe.

       Q. In fact, you recall telling Miami Valley Hospital personnel that

you thought you were going to die; that’s how poorly you felt?

       A. Yes.

       Q. * * * And finally, Ms. Little, do you recognize the name Lillian

Armor?

       A. No, I do not know her.

       Q. You don’t know who Lillian Armor is?

       A. No.

       Q.   No. Isn’t that the fake name that you gave to Miami Valley

Hospital personnel on June 9th of 2012 so they would not be able to access

your records from Good Samaritan Hospital?

       A. No, ma’am. That was an honest mistake.

       Q. Well, let me show you the documents since say no. (sic) Page

512, the record for the Miami Valley hospital, and isn’t it true that the

highlighted portion states she initially gave a false name to the Miami Valley

Hospital Emergency Room to prevent access to her Good Sam record,

correct?

       A. Yes.
                                                                                -9-
      Q. * * * And isn’t it also true on Page 51[6], further records from the

same place, say, when the patient initially arrived, she gave her name and

demographic as Lillian Armor?

      We were not able to find any record of Lillian Armor in the chart

review. And Good Samaritan also had no record of Lillian Armor. We

then went back and talked with the patient and she told us her name, that

her name was actually Mary Little, correct.

      A. Yes.

{¶ 9} On redirect examination, the following exchange occurred:

      Q. Would you like to offer a reason why?

      A. Yes, sir.

      Q. Please proceed.

      A. When I left Good Sam Hospital, I was very ill and I was still

having chest pains and I guess they say they were anxiety attacks. When

I went to Good Sam - - Miami Valley Hospital, I went in, my son took me,

and I said I cannot breathe and I’m having chest pains.            The lady

immediately took me to the back of the hospital to emergency room. She

did not give me any type of wristband, did not ask me my name or anything.

And they started working on me to check, you know, put all those tests, you

know, things on my heart and chest to make sure I was not having a heart

attack. So when a lady came in, the nurse came in, she asked me - - I said,

are they running to take my tests, give me a test because they said hey (sic)

was going to run some tests. She said, no, we don’t have any tests for you,
                                                                                          -10-
       Lillian, isn’t your name Lillian something?

              I said, no, my name is Mary Little. And, she said, well, the young

       lady has not came into your room to put you in the system yet so we made a

       mistake. I’m sorry. Lillian was in one room and I was in another. So it

       was a misunderstanding towards the - - with people that work in the

       hospital.   It wasn’t my mistake.      Someone in the hospital made the

       mistake.

       {¶ 10} Little presented at trial the deposition testimony of psychiatrist Dr. Mark E.

Reynolds, who performed an independent psychiatric evaluation (“IEP”) of her at the

request of the Ohio Bureau of Workers’ Compensation (“BWC”). Reynolds stated that

such an evaluation “involves the individual filling out demographic and social history,

medical history paperwork, a review of available records, and then a psychiatric interview

of the Claimant.” Reynolds stated that he evaluates a claimant’s history in the course of

an IPE, and he testified that “the history that’s provided by the Claimant is a subjective

report of their experience of what has happened to them over time.” He stated that he also

reviews a “collateral history from family, friends; a collateral history from the records that

come” from the BWC. Reynolds testified that a person’s history is “the major factor that

you can utilize in making a diagnosis from a psychiatric standpoint. Unfortunately to date

there are not standardized methods of - - you can’t do a blood test to diagnose a particular

condition. You have to utilize * * * the Claimant’s experience of their illness.”

       {¶ 11} Regarding Little’s history, Reynolds testified that “Ms. Little indicated that

she had developed symptomatology involving what I would term an affective instability,

mood changes, irritability, depression, some changes in sleep and other what are called
                                                                                           -11-
neurovegetative symptoms as well as pain following an injury in the workplace.”

Reynolds further testified that Little “reported that she had developed pain subsequent to

the injury and that the pain had been a significant stressor to her in her life and had limited

her ability to function in various areas of her life.” According to Reynolds, Little “also

indicated that she had developed changes in her mood, her sense of her affective state.”

Reynolds testified as follows:

        * * * [Little] reported that her mood had been - - she termed it as all upset.

       She was describing a loss of enjoyment of activities, impairment in

       concentration and decision making. She described being frustrated and

       sad on a daily basis. She noted difficulties falling asleep and also waking

       up frequently once asleep. She noticed that her - - indicated that her energy

       level was diminished and she was tearful at times.       She also noted times

       in her which she was somewhat hyperactive and her thoughts would race

       and she would become increasingly distractible.

       {¶ 12} The following exchange occurred:

              Q. * * * What do you look for when you - - when you are evaluating

       somebody in a disability evaluating setting in terms of the demeanor and

       presentation of the patient?

              A. I look for whether or not their report of the symptomatology that

       they are experiencing is consistent with the way that they present as well as

       is it consistent with the other symptomatology that has been described

       within the record.

              Q. * * * did that all appear consistent in Ms. Little’s case?
                                                                                -12-
       A. It did.

       Q. Did she appear to be credible and honest in her presentation in

the history she presented to you?

       A. Yes.

       Q. * * * Was there anything in her presentation to you or in your

evaluation that seemed unusual or inconsistent or just plain out of the

ordinary?

       A.   No.     She was - - there was definitely an irritability and a

resentment that she experienced that seemed to be focused towards her

employer and/or the individual that was involved in her injury, someone

that, I guess, who was pulling a bucket away from her and her hand became

trapped.

       I think she had some - - she alluded to a feeling of being unfairly

treated by that individual.

       Q.   Now, does your evaluation and your interview include any

testing, written or otherwise, that you conduct?

       A.   No.     Typically I do not do psychological testing.       That’s

primarily owned by psychologists. Psychiatrists don’t often do that. She

did fill out a mood disorder questionnaire, which is a screen for bipolar

symptomatology, as well as a Beck Depression Inventory, which is a - - both

are subjective reports of the individual of           the extent of their

symptomatology, the Beck being for depressive symptoms.

{¶ 13} Reynolds testified that the BWC sent him a report regarding Little’s history
                                                                                          -13-
of previous injuries and psychological diagnoses. Reynolds noted that after a

psychological evaluation in 2009, Little was diagnosed with “pain disorder associated with

both psychological factors and a general medical condition.” When asked to define the

term, Reynolds testified as follows:

              A. Well, actually, DSM-IV TM, again, the classification system has

       three different diagnoses in there. There’s general - - this is a pain disorder

       associated with psychological factors, which would imply that you were not

       able to find symptomatology.         Again, the terminology is regrettable

       because the - - psychiatric is every bit as medical as other physical

       conditions, but you’re not able to find medical evidence of a particular injury.

              There is a pain disorder associated with physical condition, which

       would mean that there are no psychological factors contributing to the

       Claimant’s experience * * * of pain, and then there’s pain disorder

       associated with psychological factors [and] a general medical condition

       wherein that you would have the perception that there are psychological

       symptoms that contribute either to the onset or the maintenance or the

       intensity of the Claimant’s experience of the pain.

              And then in order to be diagnosed with that, the individual has to

       present for treatment or be significantly impaired by that pain experience.

       {¶ 14} The following exchange occurred:

              Q. * * * am I correct in assuming that all the psychological and

       psychiatric diagnoses come from the DSM-IV TM?

              A. Yes, sir.
                                                                                          -14-
              Q. Now, just for the jury’s benefit, what is the DSM-IV and the

       DSM-IV TM?

              A. Well, the DSM-IV is, again, a nomenclature developed by a

       group of eminent psychiatrists that get together and identify a group of

       symptoms. It’s an attempt to group symptoms together in a way so that we

       can try and uniformly identify and treat the symptoms that present and - - so

       you put it together in a diagnostic book and then if the person comes in and

       they have a constellation of symptoms that meet that definition, it allows you

       to better communicate with both the individual and other providers as far

       was what you’re seeing.

              Q. So that is a nationally-recognized standard that everyone uses

       in the psychiatric and psychological world?

              A. Yes, sir.

       {¶ 15} Reynolds testified that he diagnosed Little with pain disorder associated

with psychological factors and a general medical condition, and that the diagnosis was

“exacerbated or aggravated by the injury of 10-18-2007.” He testified that her injury “led

to pain,” and “[t]hat pain, it was the Claimant’s perception, led to a decreased ability to

function, work, and interfered with her ability to interact with others, do things in her life

that she wanted to do, and that pain was a stress to the Claimant in her perception and

that then led to an intensification of - - as the Claimant’s mood deteriorated as a result of

that, led to an intensification of her experience of the pain.” We note that Reynolds’

report was not entered into evidence.

       {¶ 16} In moving for a directed verdict, counsel for DPS asserted as follows:
                                                                                         -15-
              * * * Dr. Reynolds testified that this [pain disorder associated with

       psychological factors and a medical condition] was pre-existing but was

       exacerbated or aggravated by plaintiff’s 10-18-07 work-related injury.

              Ohio Revised Code Section 4123.01(C)(4) requires that an

       aggravation of the pre-existing condition must be substantial both in the

       sense of being considerable and in the sense of being firmly established

       th[r]ough the presentation of objective evidence.

              Dr. Reynolds is the only doctor who supports the pain disorder, never

       provides an opinion regarding the severity of the alleged aggravation and

       fails to cite any objective evidence supporting the existence of a substantial

       aggravation.

              Furthermore, the plaintiff has not submitted any other objective

       evidence of a worsening of her condition or any evidence showing that the

       alleged pain disorder associated with both psychological factors and the

       general medical condition was substantially worsened.

              As additional support for our motion for our directed verdict, the

       defendant incorporates by reference defendant’s joint motion in limine filed

       July 12, 2013 and defendant’s reply to plaintiff’s response to defendant’s

       joint motion in limine filed August 9, 2013.

       {¶ 17} The court initially referred to its August 16, 2013 decision on the

Defendants’ joint motion in limine, which was directed at Reynolds’ testimony, and

indicated as follows:

              On Pages 5 and 6 of this decision, the Court first of all cites verbatim
                                                                                 -16-
Revised Code 4123.01(C)(4). And that statute requires that there be a

substantial aggravation of the injury. And then the statute says as follows:

       “Such a substantial aggravation must be documented by objective

diagnostic findings, objective clinical findings or objective test results.

Subjective complaints may be evidence of such a substantial aggravation;

however, subjective complaints without objective diagnostic findings,

objective clinical findings, or objective test results are insufficient to

substantiate a substantial aggravation.”

       Now, in this Court’s decision, the particular argument of the

defendants was that Dr. Reynolds in his deposition did not testify that there

had been a substantial aggravation.        And indeed, as the Court again

viewed the perpetuation deposition presented to the jury, he at no point

utilizes the adjective “substantial.” He says “aggravated.” At one point, he

says “exacerbated and aggravated,” but he never does quantify the level of

aggravation, so he didn’t do that.

       But nonetheless, this Court held that, let me just simply read the

conclusion of the Court’s decision at Page 6.

       The Court finds that the provision of Revised Code 4123.01(C)(4),

that: “Subjective complaints without objective diagnostic findings, objective

clinical findings or objective test results are insufficient to substantiate

aggravation,” suggests that subjective complaints with such objective

findings or test results is sufficient to establish a substantial aggravation.

       Stated differently, an expert opinion is not statutorily required to
                                                                                      -17-
establish aggravation as substantial. The focus, and I believe Ms. Bach is

focusing on this requirement, that the Court held in its decision that there

must be objective findings or test results there (sic) would establish that

there was a substantial aggravation.

{¶ 18} Counsel for Little responded in part as follows:

       * * * First of all, [Reynolds] did use diagnostic findings. He relied

upon the DSM-4. He said that while relying on the DSM-4 that the plaintiff

did meet the constellation of symptoms. He identified those symptoms in

the transcript and then he made the diagnosis of pain disorder.

***

       He mentioned that he used the Beck depression inventory as well as

[a] mood disorder questionnaire.        He noted that although he is not a

psychologist, he’s a psychiatrist, he still did have her fill out these

questionnaires, before making a diagnosis.

       Last, he also relied upon clinical findings before making his

diagnosis.

       Again, this is a psychological condition. It’s not a physical condition

where you can use things like a range of motion test to diagnose some type

of back disorder.

       However, he said that he, or, excuse me, - - in his deposition

transcript, he said on Page 41 she had a decreased ability to work, it

interfered with her ability to interact with others; it interfered with her ability

to do things she wanted to do. Her mood deteriorated and intensified the
                                                                                          -18-
       pain.

               So I think that he clearly discusses her symptom[a]tology and

       through the objective testing these clinical findings (sic), the taking of her

       history as well as relying on the DSM-4 he was able to find that she did have

       a very substantial aggravation of the pain disorder.

               Again, a doctor is not required to quantify or show before or after test

       results. All the statute requires is clinical findings, objective test results,

       diagnostic findings. Again, psychological conditions are more subjective in

       nature, so you can’t point to an MRI or something like that. This is relying

       on the DSM-4 as well as clearly discussing her symptom[a]tology and

       administering tests like the Beck depression inventory does meet the

       standard. And last, again, I’d just like to emphasize he does not have to

       use the word substantial. There is no case law out there that requires that.

       ***

       {¶ 19} The court indicated that it “* * * must view the evidence in the light most

favorable to the opposing party, * * * in this case Ms. Little, and with that premise, the

Court then must decide whether any reasonable fact finder could determine by a

preponderance of the evidence in this case that, that there were, objective findings or test

results, establishing that there was a substantial aggravation. * * *.” The court then

determined as follows:

               * * * I do not see any suggestion in the testimony of Dr. Reynolds, I’m

       not hearing it in your response, Miss Fulton, that the DSM-4 is or was

       offered as an objective diagnostic finding of the substantial nature of the
                                                                                 -19-
aggravation. It was offered to establish that there was a pain disorder but it

was not offered, there’s no hint, there’s no suggestion that that was an

objective diagnostic finding going to the point of this element of the

aggravation being substantial. * * * I’m simply saying with regard to the

DSM-4 argument that you made, Miss Fulton, that even viewing the

evidence in the light most favorable to the plaintiff, no reasonable mind

could conclude by a preponderance of the evidence that the DSM-4

testimony of Dr. Reynolds constitutes an objective finding of the

aggravation being of a substantial nature.

{¶ 20} The following exchange occurred:

         THE COURT: * * * Dr. Reynolds, your expert, has said that the Beck

depression inventory is not an objective test. It’s a subjective report of the

individual reporting their symptom[a]tology.

         * * * - - the Beck depressive disorder (sic), by the testimony of Dr.

Reynolds, is not an objective test. He doesn’t conduct objective tests, so

he testified. So, viewing, again focusing on the Beck depression inventory,

viewing the evidence in the light most favorable to the plaintiff, the Court

finds, given Dr. Reynolds has explained and testified that this is not an

objective test, no reasonable mind could conclude by a preponderance of

the evidence that this Beck depressive disorder is an objective test.

         And then the third, the general clinical findings, and - - elaborate

again.

         MS. FULTON: Sure. I was focusing on Page 41 of his deposition
                                                                                  -20-
where he goes into her symptom[a]tology.          And again, I think if you

compare that to his record of her prior symptoms you’ll find that there is

more on that so he came to the diagnosis of the substantial aggravation of

the pain disorder. Not only was she displaying certain symptom[a]tology

which he again categorized on Page 41 but clearly there is more symptoms

that she was displaying before this injury to come to that conclusion.

       ***

       MS. FULTON: Again, my argument is the clinical finding is a

symptom[a]tology that he said she’s displaying. Again, I’d just like to point

out you can’t do things like a range of motion which is what doctors rely

upon for a physical substantial aggravation diagnosis; because again, this

is a psych condition, so he’s showing the symptoms that she is displaying.

A decreased ability to work, her interference with her ability to interact with

others, do the things that she used to do, her intensity of the pain.

       ***

       THE COURT: * * * I think it’s obvious that a patient reporting

symptom[a]tology to a physician that that act of reporting by the patient is

not, cannot ever be conceived or understood to be some sort of objective

test or diagnostic finding in and of itself.

       But I think Miss Fulton is saying beyond that, though, as a result of

this symptom[a]tology reported by Ms. Little that Dr. Reynolds then made

clinical findings; am I understanding that?

       MS. FULTON: Correct.
                                                                                  -21-
       THE COURT: All right. Response.

       MS. BACH: I guess I would ask Miss Fulton to point us directly to

the portion of the transcript where she finds the objective clinical findings.

       THE COURT: All right. Would you do that?

       MS. FULTON: I think I was referring to what was said. So if there’s

nothing more, I don’t know if I have anything else to add, so I’m not going to

waste the Court’s time.

       THE COURT: You’re not wasting the Court’s time. I don’t want

you to feel - - don’t feel rushed.

       Direct the Court’s attention, ‘cause you’ve made reference to it, but I

guess I’d like to see specifically the clinical findings that you are now

referring to. In the deposition of Dr. Reynolds, please direct the Court’s

attention to those clinical findings that you are referring to by page and line

numbers.

       MS. FULTON: I’m not sure I have anything to add, your Honor.

       THE COURT: So you’re not able to direct this Court’s attention to

the clinical findings?

       MS. FULTON: Well, I guess my argument would be that her

symptoms as spoken to her psychologist constitute a clinical findings (sic)

of a psychiatric condition.

       ***

       MS. FULTON: I don’t know what other clinical findings would have

(sic) in a psychological condition besides evaluating the symptoms of the
                                                                                            -22-
       patient.

              THE COURT: * * * So let me repeat so the record is crystal-clear.

       So your argument is that the symptom[a]tology presented by the patient Ms.

       Little, that standing on its own, meets the definition of a (sic) objective

       diagnostic finding or objective clinical finding or objective test result; is that

       your position?

              MS. FULTON: Sure, yeah.

              THE COURT:         Well, the Court disagrees.       I think, viewing this

       segment of this portion of the deposition of Dr. Reynolds, in viewing it in the

       light most favorable to the plaintiff, no reasonable fact finder could conclude

       by [a] preponderance of the evidence that the act of a patient in sharing with

       a physician symptom[a]tology, that that act, standing in and of itself,

       constitutes an objective diagnostic finding or objective clinical finding or

       objective test results.

              So, therefore, for all of those reasons, the Court sustains the motion

       for directed verdict on that condition alone.

       {¶ 21} Following the court’s ruling, Mark Pierson testified that he is the manager

of operations for DPS. He stated that on the date of Little’s injury, a crew of workers

were moving supplies from one building to another. He stated that there were “around

100 buckets” that had to be moved into vehicles for transport. Pierson testified as follows

regarding the events leading up to Little’s injury:

              * * * Mary started to get tired. She couldn’t carry any more buckets,

       so she got a (sic) office chair. And she was sitting the buckets on the office
                                                                                    -23-
chair and then wheeling them out to us on the dock. And several times

during the day I’d asked, and I gave instructions to everybody. We only

want the full buckets. * * *

         If you open up five-gallon buckets, pull the plastic seal off and then

you pop the top, and that’s how you pour it. So several times throughout

the day, Mary handed me a bucket with a top that was popped. I said no,

we don’t want that. Go set it over there.

         So the particular incident where she got her finger caught was this

very same scenario. She had wheeled it out to me. I reached down,

grabbed the metal hanger, picked it up, and the second I picked it up I

realized it wasn’t maybe a pound was into it. A five-gallon bucket weighs

about 45 pounds, 45 to 50. So there is a considerable difference when

you’re doing those, steadily, and then when you pick up one that has

nothing in it. I mean it’s easy, you can tell instantly.

         So I pick the bucket up and set it back down and said Mary, we don’t

want to put any of these buckets on there. At that time I recognized she

had her pinky caught in the wire. Now, if you’ve ever seen a five-gallon

bucket, it has like a wire handle like a paint bucket you would see at Lowe’s.

When you lift it up, it’s attached to two holes in the side of the plastic at the

top of the bucket. * * *

         ***

         A. She literally had her hands on top of the bucket and wheeling the

chair.
                                                                                  -24-
       So when I grabbed the wire, it went under her, right, just across her

pinky. Now, you can’t, that’s about all you can get in because when you lift

the handle up on the bucket, I mean it literally almost touches the side of the

bucket so you can’t get much more than a pinky in there.

       Nonetheless, I saw it was in there, so I said, Are you okay?

       She said, No. I don’t think I am.

       I said, let me see it. I mean you could see an impression, a little red

mark. I said, Well, okay. Take a break and at that time, exactly where

we’re at, there was kind of like a church pew on that back dock. Matter of

fact, I think it was, because it used to be Dayton Christian.

       I said, Okay. Sit down, take a break and we’ll finish the buckets,

which we did. We finished loading one truck, pulled that truck back out of

the away (sic), backed another one, we finished loading it up and I said, Are

you sure you’re okay?

       And she said, No, I don’t think I am. What should I do?

       I said, go to Consentra. Now, these are patented answers that I

give to other employees. I’ve had several employees hurt. * * * I have to

treat them all the same.     So instantly I want you to go to Consentra.

Consentra already has our package there, they will check you out, they fill

out the white slip and then upon return there’s a portion that I’m going to

have to fill out describing what happened, * * * and then we take that down

to * * * risk management. So it’s the same scenario every time and she

didn’t want to go to Consentra and I said, It’s right down the street. I mean
                                                                                            -25-
       we get it checked out quick.

       {¶ 22} Pierson testified that Little told him that she wanted to go to her family

doctor, and that he told her that “we would prefer that you don’t, but I can’t stop you, so -

- but let me know what you want to do, which place you’re going, do you need a ride?”

Pierson stated that she declined the offer of a ride, and that he left the building. He

stated that immediately after he left, True radioed him and stated that Little was unsure

where to go. Pierson stated that he returned to the building and advised Little to go to

Consentra. According to Pierson, Little stated that she needed an ambulance, but then

stated, “No, I think I can make it.”

       {¶ 23} Pierson stated that 5 or 6 hours later he returned to the building, and that

he observed Monica Wilson completing Little’s paperwork for Little.              According to

Pierson, “[e]vidently, [Little] felt that her hand was too sore to fill out the papers so Monica

was nice enough to fill them out for her.”

       {¶ 24} Regarding Little’s injury, Pierson stated that “it was just her pinky” that was

injured. He stated that her thumb was on top of the bucket and not impacted by the

handle. Pierson denied that Little screamed when the injury occurred; according to him,

Little said, “Ow,” at the time. Pierson testified that Consentra is an occupational health

medical facility. Pierson stated that Little’s hand never appeared swollen, “even when I

returned six hours later it didn’t.” The following exchange occurred:

              Q. * * * Would you have ever expected that Ms. Little would have six

       years’ of medical treatment, two surgeries on her elbow, and potentially, a

       psychological condition as a result of the injury that you observed?

              A. Absolutely not.
                                                                                            -26-
       {¶ 25} Joshua True stated that at the time of Little’s injury, he was “working

preventative maintenance,” and that Pierson was his supervisor. He stated that he did

not observe Little sustain her injury or hear her scream, and that he was about 40 feet

from her at the time it occurred. He stated that after Pierson left, Little “hollered over for

me to come over, she said she got hurt or something, so I went over there, and she said

she hurt her hand, her - - I think it was her little finger.” True stated that Little “wanted me

to get Mark back over so she could talk to him, and get some paperwork” in order to

complete an accident report. True stated that Little’s finger “looked kind of red or

something, but that’s about all I saw.” True denied that Little’s finger was swollen. True

stated that he offered to take Little to get medical treatment, but that she wanted to speak

to Pierson. True stated that he resumed loading his truck.

       {¶ 26} Erin Dooley testified that she is the principal at Stivers High School. She

stated that on the date of the injury, Little “came into my office, kind of holding her pinky

finger and she indicated that she wanted to go to Grandview Hospital. And, I remember

a very brief conversation about the workmens’ comp protocol and going to Consentra.

And she insisted on going to Grandview hospital.” Dooley stated that Little did not indicate

a problem with her thumb or her elbow. Dooley stated that Little left to obtain medical

treatment and then “came back to work just a few minutes before her shift ended and I

noticed there was no splint, no bandage, no band-aid and her workday ended.” Dooley

stated that Little’s hand was not wrapped in any way.

       {¶ 27} Monica Wilson testified that she works for DPS “in Nutrition Services.” She

stated that on the date of the Little’s injury, Little approached her in the library and “she

asked me would I fill out her incident report because she couldn’t write because she
                                                                                            -27-
injured her finger on a bucket.” Specifically, Wilson stated that Little injured her “left

pinky.” Wilson testified that Little “mentioned she had her hand on a bucket and the

handle got pulled up and it pinched her left pinky.” Wilson stated that Little’s injured finger

“had a little bitty red mark on it and it was a little bit swollen.” Wilson stated that Little’s

finger was not black and blue, and that Little did not indicate any injury to her elbow or

thumb. When asked if Pierson was rude to Little when he approached them, Wilson

stated, “Not that I notice he wasn’t rude. Wasn’t no conversation things going on at that

time and I handed her the papers and from that point on I walked away, Mark came in,

only thing I do remember, Mark came in, nothing bad was said, but he’s always been

pleasant to all his employees.”

        {¶ 28} In closing argument, DPS argued that Little’s testimony was not credible,

and that pages 512 and 516 of Exhibit J should be considered by the jury when assessing

Little’s credibility.

        {¶ 29} Little asserts two assignments of error herein. Her first assigned error is

as follows:

                THE TRIAL COURT FAILED TO CONSTRUE THE EVIDENCE

        MOST STRONGLY IN FAVOR OF PLAINTIFF AND APPLIED THE

        INCORRECT LEGAL STANDARD FOR SUBSTANTIAL AGGRAVATION

        WHEN IT GRANTED DEFENDANT-EMPLOYER’S MOTION FOR A

        DIRECTED VERDICT.

        {¶ 30} Civ.R. 50 provides:

                When a motion for a directed verdict has been properly made, and

        the trial court, after construing the evidence most strongly in favor of the
                                                                                   -28-
party against whom the motion is directed, finds that upon any

determinative issue reasonable minds could come to but one conclusion

upon the evidence submitted and that conclusion is adverse to such party,

the court shall sustain the motion and direct a verdict for the moving party as

to that issue.

{¶ 31} As recently noted by this Court:

         We review the grant or denial of directed verdicts de novo. In

conducting the review, we construe the evidence most strongly in favor of

the nonmoving party. A motion for directed verdict must be denied “where

there is substantial evidence upon which reasonable minds could reach

different conclusions on the essential elements of the claim.” Anousheh v.

Planet     Ford,   Inc.,   2d   Dist.   Montgomery    Nos.    21960,    21967,

2007–Ohio–4543, ¶ 43. Furthermore, “[i]n deciding a motion for directed

verdict, neither the weight of the evidence nor the credibility of the

witnesses is to be considered.” Cater v. City of Cleveland, 83 Ohio St.3d 24,

33, 1998-Ohio-421, 697 N.E.2d 610. Kademian v. Marger, 2d Dist.

Montgomery No. 24256, 2012–Ohio–962, ¶ 56.

         “The ‘reasonable minds' test calls upon a court to determine only

whether there exists any evidence of substantial probative value in support

of the claims of the nonmoving party. * * *.” Lasley v. Nguyen, 172 Ohio

App.3d 741, 2007-Ohio-4086, 876 N.E.2d 1274, ¶ 16 (2d Dist.). “ ‘When a

motion for directed verdict is entered, what is being tested is a question of

law; that is, the legal sufficiency of the evidence to take the case to jury.’ ”
                                                                                            -29-
       Id., ¶ 17, quoting Ruta v. Breckenridge-Remy Co., 69 Ohio St.2d 66, 430

       N.E.2d 935 (1982). The motion “ ‘raises a question of law because it

       examines the materiality of the evidence, as opposed to the conclusions to

       be drawn from the evidence.’ ” Id.

Ferrari v. Top Flight Driver Leasing, L.L.C., 2d Dist. Greene No. 2013 CA 10,

2013-Ohio-5232, ¶ 11-12.

       {¶ 32} Little asserts that the trial court construed the evidence most strongly in

favor of DPS. According to Little, the trial court further utilized the wrong legal standard,

“determining that R.C. 4123.01(C)(4) required objective evidence showing a growing or

spreading of Ms. Little’s condition,” or a “comparison of tests before and after the injury to

identify a spread or worsening of the condition.” Little directs our attention in part to

McDonald v. Mayfield, 2d Dist. Montgomery No. 9469, 1986 WL 13246 (Nov. 18, 1986),

in which medical testimony established that a blow to the claimant’s head caused

disabling symptoms and effects from a pre-existing brain tumor to appear. This Court held

that there was “no question that the disability flowing from McDonalds’s brain tumor was

accelerated by the blow to head. This was all McDonald was required to prove and it was

error for the trial court to require proof that the blow to the head caused the tumor to grow

or spread.” Id., * 4. Little further asserts that the “court wrongly decided that there were not

objective findings that established the substantial aggravation of [the] pain disorder

diagnosis, yet Dr. Reynolds utilized the Diagnostic and Statistical Manual of Mental

Disorders IV, Ms. Little’s history, and a psychological exam to arrive at his diagnosis.”

       {¶ 33} Little further directs our attention to Harrison v. Panera, L.L.C., 2d Dist.

Montgomery No. 25626, 2013-Ohio-5338.             As noted in Panera, “[a] claimant must
                                                                                          -30-
establish an injury to participate in Ohio’s workers’ compensation system. * * *.” Id., ¶ 23.

R.C. 4123.01(C)(4) defines injury as follows:

       (C) “Injury” includes any injury, whether caused by external accidental

       means or accidental in character and result, received in the course of, and

       arising out of, the injured employee's employment. “Injury” does not include:

       ***

        (4) A condition that pre-existed an injury unless that pre-existing condition

       is substantially aggravated by the injury. Such a substantial aggravation

       must be documented by objective diagnostic findings, objective clinical

       findings, or objective test results. Subjective complaints may be evidence of

       such a substantial aggravation. However, subjective complaints without

       objective diagnostic findings, objective clinical findings, or objective test

       results are insufficient to substantiate a substantial aggravation.

       {¶ 34} We initially note that nowhere in the trial court’s decision is there any

indication that the court required a “comparison of tests before and after the injury to

identify a spreading or worsening of the condition.” In Panera, the defendant restaurant

appealed from the trial court’s decision that Panera’s employee, Orlando Harrison, “was

eligible to participate in the Workers’ Compensation Fund for aggravation of a

pre-existing condition (arthritis).” Id., ¶ 1. Harrison was injured while unloading “a

heavy bagel cabinet from a truck” that fell onto his shoulder.         Id., ¶ 6.   Harrison’s

medical expert, Dr. Shaw, in part “concluded that Harrison’s arthritis had been

substantially aggravated by the accident * * *.” Id., ¶ 14. Shaw testified that “he had relied

on objective as well as subjective factors in reaching” his diagnosis. Id. Specifically, Shaw
                                                                                          -31-
testified that he relied upon x-rays and an MRI, and he “also testified that, during a

physical exam, including a range of motion test, he has ‘fairly objective’ measures of a

patient’s condition, as well as relying, to some extent, on the patient’s account of what he

is experiencing or feeling.” Id., ¶ 12.

       {¶ 35} Panera’s expert, Dr. Rozen, “rejected Dr. Shaw’s view that a range of

motion test could constitute objective evidence of injury, because it was based on the

patient’s subjective reporting of his pain or discomfort. * * *.” Id., ¶ 17. In affirming the

judgment of the trial court, this Court noted as follows:

              Dr. Shaw testified that he considered Harrison’s reports of pain or

       discomfort while conducting range of motion tests, but that he (Dr. Shaw)

       also was able to feel the stiffness of Harrison’s tissues in resistance to

       certain motions. He stated that, as a regular part of such examination, he

       distracts the patient so that he or she is not focused on the motions or

       manipulations that the doctor is performing, and compares such

       observations to the patient’s reported discomfort. Dr. Shaw’s observations

       and awareness of stiffness during Harrison’s range of motion tests were

       consistent with the pain Harrison reported and with the diagnosis.          In

       addition, Dr. Shaw relied on Harrison’s statements regarding his pain at the

       time of the examination and his reported lack of pain prior to the accident.

Id., ¶ 27.

       {¶ 36} This Court concluded as follows:

              The trial court was permitted to consider objective, as well as subjective,

       evidence of the aggravation of Harrison’s pre-existing condition, but there had to
                                                                                          -32-
       be some objective evidence. R.C. 4123.01(C). To the extent that the parties

       disputed what constitutes “objective” evidence and, in particular, whether range of

       motion tests can constitute objective evidence, the trial court was also required to

       resolve that issue. We cannot conclude that the trial court abused its discretion in

       concluding that there was objective evidence, through Dr. Shaw’s physical

       examination and the x-rays, that Harrison’s arthritis had been substantially

       aggravated by the accident. * * *.

Id., ¶ 31.

       {¶ 37} In the matter before us, construing the evidence most strongly in favor of

Little, we conclude that Panera is distinct, given the absence of objective evidence

presented by Little. We disagree with Little’s assertion that the DSM-IV, her history, and

the psychological tests that Reynolds administered satisfy the requirements of R.C.

4123.01(C)(4). Reynolds testified that the DSM-IV is a “diagnostic book” that defines

patterns of symptoms to allow psychiatrists and psychologists to uniformly diagnose

patients pursuant to a nationally recognized standard. Reynolds testified that he

diagnosed Little with pain disorder associated with psychological factors and a general

medical condition as defined in the DSM-IV. As the trial court noted, Reynolds did not

testify that the DSM-IV in any way objectively established the substantial aggravation of

Little’s pain disorder. Having construed the evidence most strongly in favor of Little, we

conclude that no reasonable mind could determine, by a preponderance of the evidence,

that the DSM-IV is an objective diagnostic finding of a substantial aggravation of Little’s

pain disorder.

       {¶ 38} Regarding Little’s history, Reynolds testified that “the history that’s provided
                                                                                           -33-
by the Claimant is a subjective report of their experience of what has happened to them

over time,” and that it is “the major factor that you can utilize in making a diagnosis from a

psychiatric standpoint.” Reynolds’ testimony makes plain the subjective nature of Little’s

history; Reynolds testified that in the course of his evaluation, Little “indicated,” she

“reported,” she “described,” she “noted,” and she “alluded to” various symptoms within

“her perception.” Unlike in Panera where, in the course of the range of motion test, Dr.

Shaw’s own “observations and awareness” of stiffness in Harrison’s tissues were

consistent with Harrison’s history, Reynolds did not testify to an independent clinical

finding consistent with Little’s symptomatology. We agree with the trial court that no

reasonable fact finder, in viewing Reynolds’ testimony regarding Little’s history in a light

most favorable to Little, could conclude that Little’s act of reporting the symptoms she

experienced “constitutes an objective diagnostic finding or objective clinical finding or

objective test results” of a substantial aggravation of her pain disorder.

       {¶ 39} Regarding the tests that were administered to Little, Reynolds testified that

the mood disorder questionnaire and the Beck Depression Inventory “are subjective

reports of the individual of the extent of their symptomatology,” and that “you can’t do a

blood test to diagnose” a psychiatric condition objectively. As did the trial court, we

conclude that, viewing the evidence in a light most favorable to Little, no reasonable fact

finder could conclude, by a preponderance of the evidence, that the results of the above

tests constitute objective evidence of a substantial aggravation of her pain disorder.

       {¶ 40} Finally, we disagree with Little’s characterization of the standard employed

by the trial court in ruling on DPS’ motion for a directed verdict. In addressing whether or

not the DSM-IV, Little’s history, and the results of the mood disorder questionnaire and
                                                                                           -34-
the Beck Depression Inventory constitute objective evidence of a substantial aggravation

of Little’s pain disorder, the court indicated multiple times that it construed the evidence

most strongly in favor of Little, and the court’s analysis reflects that it did so. Having

completed our own de novo review, we conclude that Little’s first assigned error lacks

merit, and it is accordingly overruled.

       {¶ 41} Little’s second assigned error is as follows:

              THE HOSPITAL RECORDS ADMITTED INTO EVIDENCE UNDULY

       PREJUDICED PLAINTIFF’S CASES.

       {¶ 42} Little asserts that “the unfair prejudice is apparent on its face and lends

credence to an inference of ‘doctor shopping,’ ‘hospital shopping,’ or ‘prescription

shopping,’ which is simply not true.” DPS responds, “First, while Little filed an objection

log before trial, Little did not raise any objection to the admission of these materials during

trial. Therefore, Little waived any argument regarding the admissibility of these

documents. Second, the probative value of these documents clearly outweighs any

prejudicial effect their admission may have caused.” DPS asserts that Little’s testimony

regarding her injury is inconsistent with the testimony of other witnesses in many

respects, and that “[i]n light of the testimony of Little as it compares with the testimony of

Mr. Pierson, Mr. True, Ms. Dooley and Ms. Wilson, Little’s credibility was clearly relevant

and critically important in this case. The records from Miami Valley Hospital showing

that she gave a false name in order to be admitted are, therefore, clearly relevant and

admissible.” In her Reply brief, Little directs our attention to her objection to page 465 of

the Miami Valley Hospital records, and she asserts that as a result thereof, she did not

waive her objection to pages 512 and 516 of the same exhibit.
                                                                                          -35-
       {¶ 43} “Absent plain error, a [party’s] failure to object results in a waiver of the

issue for purposes of appeal. Winkler v. Winkler (March 31, 2000), Franklin App. Nos.

02AP-937, 02AP-1267.” Sebaly, Shillito & Dyer v. Travis, 2d Dist. Montgomery No.

21711, 2007-Ohio-4725, ¶ 10. “Plain error does not exist unless it can be said that, but for

the error, the outcome of the proceedings clearly would have been different. Robb v.

Lincoln Publishing (Ohio), Inc. (1996), 114 Ohio App.3d 595, 683 N.E.2d 823.” Kontir v.

Kontir, 2d Dist. Champaign No. 2003-CA-12, 2003-Ohio-4845, ¶ 15.

       {¶ 44} We note that page 465 involved a hospital stay in 2003, almost ten years

prior to Little’s hospitalization in 2012, and the parties stipulated to its admissibility. We

cannot conclude that Little’s objection to page 465, which was overruled, somehow

preserved an objection to pages 512 and 516. Most importantly, while the parties’

stipulation requested a ruling on the admissibility of pages 512 and 516, Little did not

specifically object to those pages when questioned about them at trial. Further, as DPS

asserts, counsel for Little further questioned her about the contents of the pages on

redirect examination. Accordingly, we agree with DPS that Little waived any argument

regarding the admissibility of pages 512 and 516.

       {¶ 45} Finally, we note that DPS argued that Little’s credibility was at issue, given

the inconsistencies between her testimony and the testimony of the defense witnesses as

set forth above, and due to the “mistake” regarding Little’s identity at Miami Valley

Hospital; Little speculates that pages 512 and 516 “lend[] credence to an inference of

‘doctor shopping,’ ‘hospital shopping,’ or ‘prescription shopping’” to her prejudice, and this

speculation, in our view, is insufficient to support a finding of plain error. In other words,

we have no basis to conclude that in the absence of testimony regarding pages 512 and
                                                                                       -36-
516, the outcome of the trial would have been different. Little’s second assigned error is

overruled, and the judgment of the trial court is affirmed.

                                        ..........

FROELICH, P.J. and HALL, J., concur.

Copies mailed to:
Chelsea J. Fulton
Arthur C. Graves
David C. Korte
Michelle D. Bach
Joshua R. Lounsbury
Cheryl J. Nester
Hon. Dennis J. Langer